DETAILED ACTION
This is the first Office Action regarding application number 17/017,479, filed on 09/10/2020, which is a continuation of PCT/JP2019/011604, filed on 03/19/2019.
This action is in response to the Applicant’s Response dated 01/07/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election with traverse of Group I, Species A1 (claims 1-9) in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no sufficient reason to restrict.  This is not found persuasive because the method of claim 10 does not require a stepped portion, and also because the various species are not considered to be obvious variants and the applicant has not admitted this fact.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-14 are currently pending.
Claims 10-14 are withdrawn.
Claims 1-9 are examined below.
No claim is allowed.

Claim Objections 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner finds that the prior art does not teach or suggest the specific features recited in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA (US 2016/0276611 A1) in view of KISHI (US 4,663,494).
Regarding claim 1, OOOKA teaches a photoelectric conversion element comprising: 
a substrate (2); 
a first photoelectric conversion part (3A) including: 
a first bottom electrode (4A) provided on the substrate;
a first photoelectric conversion layer (51A) arranged on the first bottom electrode; and 
a first top electrode (6A) arranged on the first photoelectric conversion layer; 
a second photoelectric conversion part (3B) including: 
a second bottom electrode (4B) provided on the substrate adjacently to the first bottom electrode and physically separated from the first bottom electrode; 
a conductive layer (12) formed on a partial region of the second bottom electrode, adjacent to the first bottom electrode; 
a second photoelectric conversion layer (51B) arranged on the second bottom electrode and the conductive layer; and 
a second top electrode (6B) arranged on the second photoelectric conversion layer; 
a connection part (12/13A) that includes a first groove (11A) and a conductive portion (6a), 
the first groove being provided to make a first surface region being a part of a surface of the conductive layer exposed and separating the first photoelectric 
the conductive portion being formed of a part of the first top electrode, filled in the first groove (Fig. 4C), the connection part electrically connecting the first top electrode and the second bottom electrode via the conductive portion and the conductive layer; and 
a second groove provided to separate the first top electrode and the second top electrode from each other (Fig. 4D illustrates a second groove separating the first and second top electrodes 3A/3B).

    PNG
    media_image1.png
    345
    551
    media_image1.png
    Greyscale

OOOKA does not disclose expressly that the second groove making a step surface of a stepped portion provided on the first photoelectric conversion layer side in the second photoelectric conversion layer exposed and having a bottom surface thereof 
KISHI teaches a second groove making a step surface of a stepped portion provided on the first photoelectric conversion layer side in the second photoelectric conversion layer exposed and having a bottom surface thereof overlap a second surface region being a part of the surface of the conductive layer on the second photoelectric conversion layer side (annotated Fig. 10 illustrates the sloped/stepped portion of photoelectric conversion semiconductor layer 13 exposing a portion thereof and having a bottom surface on the conductive layer of a second photoelectric element 12b).

    PNG
    media_image2.png
    501
    865
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify OOOKA and provide for the stepped portion of the photoelectric conversion layer as taught by KISHI to prevent 

Regarding claim 3, the combination of OOOKA and KISHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the conductive layer has a thickness of 15 nm or more (OOOKA, para. 53 states that the conductive layers have thickness greater than 15nm)

Regarding claims 4 and 5, the combination of OOOKA and KISHI teaches or would have suggested the photoelectric conversion element according to claim 1, but does not disclose expressly that a width of the step surface of the stepped portion in the second photoelectric conversion layer is longer than a thickness of the second top electrode (claim 4) or that a width of the second surface region of the conductive layer formed inside the second groove is 25 micrometers or more (claim 5). However, the examiner finds that these dimensions would be readily recognized by skilled artisans as changeable values to achieve a desired mechanical and electrical performance, and would be result effective variables easily optimized to achieve acceptable results. MPEP 2144.04. The examiner further finds nothing of record demonstrating that the values recited are critical to the operation of the claimed device.

Regarding claim 6, the combination of OOOKA and KISHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the first photoelectric conversion layer and the second photoelectric conversion layer 

Regarding claim 7, the combination of OOOKA and KISHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the first photoelectric conversion layer and the second photoelectric conversion layer include an active layer, and the active layer contains an organic semiconductor or a perovskite compound having a composition expressed by ABX3 wherein A is a monovalent cation, B is a divalent cation, and X is a monovalent anion (“organic active layer”, OOOKA, para. 41, see also list of organic materials including perovskite in para. 28), and the conductive layer includes at least one layer selected from a metal material layer containing at least one metallic element selected from the group consisting of aluminum, gold, silver, copper, platinum, bismuth, lead, tin, zinc, iron, cobalt, nickel, titanium, zirconium, molybdenum, tungsten, chromium, and tantalum, a carbon material layer, a metal-polymer composite layer in which a powder of the metallic element is dispersed in a polymeric material, and a carbon-polymer composite layer in which a powder of a carbon material is dispersed in a polymeric material (OOOKA, paras. 43-44 recited many of the claimed materials).

Regarding claim 8, the combination of OOOKA and KISHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the first top electrode and the second top electrode contain at least one selected from a metal material containing at least one metallic element selected from the group 

Regarding claim 9, the combination of OOOKA and KISHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the substrate is a transparent substrate containing at least one soft material selected from the group consisting of polyethylene, polyethylene terephthalate, polyethylene naphthalate, polyimide, polyamide, polyamide-imide, and a liquid crystal polymer (transparent substrate includes many of the recited compounds, OOOKA, para. 17), and the first bottom electrode and the second bottom electrode are a transparent electrode containing at least one selected from the group consisting of indium oxide, zinc oxide, tin oxide, indium tin oxide, fluorine-doped tin oxide, gallium-doped zinc oxide, aluminum-doped zinc oxide, indium-zinc oxide, indium-gallium-zinc oxide, poly(3,4-ethylenedioxythiophene)/poly(4-styrenesulfonate), and graphene (bottom electrode includes many of the recited compounds, OOOKA, para. 19).

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721